
	
		I
		112th CONGRESS
		1st Session
		H. R. 3613
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Farr, Mr. Kissell,
			 Ms. Jackson Lee of Texas,
			 Mr. Conyers,
			 Ms. Lee of California,
			 Mr. Honda,
			 Mr. Grijalva,
			 Mr. Michaud,
			 Ms. Richardson,
			 Ms. Fudge,
			 Mr. Ryan of Ohio,
			 Mrs. Christensen,
			 Mr. Carson of Indiana,
			 Mr. Towns,
			 Mr. Olver,
			 Mr. Frank of Massachusetts,
			 Mr. Clay, Ms. Roybal-Allard, Mr. Boswell, Mr.
			 Filner, Ms. Slaughter,
			 Ms. Schakowsky,
			 Ms. Norton,
			 Mr. Deutch,
			 Mr. Hinchey,
			 Ms. Moore,
			 Mr. Jackson of Illinois,
			 Ms. Woolsey,
			 Mr. Davis of Illinois,
			 Mr. Ellison,
			 Mr. Lewis of Georgia,
			 Mr. Kildee, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  for fair application of the exceptions process for drugs in tiers in
		  formularies in prescription drug plans under Medicare part D.
	
	
		1.Short titleThis Act may be cited as the
			 Part D Beneficiary Appeals Fairness
			 Act.
		2.Fair exceptions
			 process for drug in tiers under Medicare part DSection 1860D–4(g)(2) of the Social Security
			 Act (42 U.S.C. 1395w–103(g)(2)) is amended—
			(1)in the first sentence—
				(A)by striking
			 for tiered cost-sharing for drugs included within a formulary
			 and and inserting for any tiered cost-sharing structure within a
			 formulary (including a structure that; and
				(B)by inserting
			 , or provides for different co-payment or coinsurance amounts for drugs
			 in different tiers included within the formulary) before , a
			 part D eligible individual;
				(2)in the second
			 sentence, by inserting in any plan formulary before could
			 be covered; and
			(3)by inserting the
			 following before the last sentence: In no case may the Secretary allow a
			 PDP sponsor to make any element of the tiered cost-sharing structure (including
			 a tier used for very high cost or unique items) ineligible for lower-cost
			 sharing through an exception under this paragraph..
			
